Citation Nr: 1105363	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-06 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a chronic sinus 
disorder, to include sinusitis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1988 to October 
1997.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri, 
which denied the above claims.

The Board notes that the United States Court of Appeals for 
Veterans Claims held that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009).  Not surprisingly, because 
Clemons had not yet been issued when this case was adjudicated, 
the RO has not considered alternative current conditions within 
the scope of the filed claim (i.e., a mental disorder).  Thus, 
the Board has recharacterized the Veteran's claim as a claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, as set forth on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on her part.

REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that she is afforded every possible 
consideration.

The Veteran contends that she has PTSD that was acquired in or 
aggravated by her military service as the result of two distinct 
stressors.  First, the Veteran alleges that she endured sexual 
harassment and sexual assault during her service.  Second, the 
Veteran contends that she feared hostile military or terrorist 
activity as the result of being required to evacuate a military 
base following a bomb threat.  The Veteran additionally contends 
that she has chronic sinusitis, which was acquired during her 
military service. 

I.  PTSD

The Board has determined that the Veteran was not provided 
sufficient notice of the VA's duties to notify and assist, and 
that a VA examination must be afforded to the Veteran.  

Regarding the Veteran's PTSD claim as a result of sexual 
assault/harassment, the Board notes that the, VA, upon the 
receipt of a substantially complete application for benefits, is 
required to notify the claimant and her representative, if any, 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (West 2002 & Supp. 2010); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Moreover, the U.S. Court of 
Appeals for Veterans Claims has emphasized that in claims of 
service connection for PTSD based on in-service personal assault 
or harassment pursuant to 38 C.F.R. § 3.304(f), the VA has a 
heightened burden of VCAA notification.  See Gallegos v. Peake, 
22 Vet. App. 329 (2008).  

Governing regulations provide that VA will not deny a PTSD claim 
that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than the 
Veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may submit 
any evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  See 38 C.F.R. § 3.304(f)(5) 
(2010).

The Veteran's service connection claim for PTSD was originally 
based in part on sexual harassment that she allegedly endured 
during service.  Later, in her Notice of Disagreement, the 
Veteran added the contention that the PTSD was aggravated or 
acquired as the result of being sexually assaulted during 
service.  Specifically, she claims that she met a man at a bar 
and that he accompanied her to her dormitory room where he then 
proceeded to rape her.  

The VCAA notification contained in the file provided the Veteran 
notice specific to her contentions that she was sexually harassed 
during active service.  A review of the claims file, however, 
reveals that the Veteran was not subsequently provided adequate 
notice concerning her claim of being sexually assaulted.  Such 
notice advises the Veteran as to how she may substantiate her 
claim with evidence from sources other than her service records.  
Such evidence can include records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  Evidence 
of behavior changes, such as a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, anxiety 
without an identifiable cause; or unexplained economic or social 
behavior changes following the claimed assault, is one type of 
relevant evidence that may be found in these sources.  See 38 
C.F.R. § 3.304(f)(5) (2010).

Although the RO indicated in the January 2009 Statement of the 
Case that it had searched for such evidence as changes in 
behavior that would be noted in the Veteran's performance 
evaluations and that it searched for reports of the incidents 
alleged by the Veteran, the VA's duty to notify "cannot be 
satisfied 'by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA found 
lacking in the claimant's presentation,'" as these notices do 
not satisfy the notification requirement.  See Mayfield v. 
Nicholson,    444 F.3d 1328 (Fed. Cir. 2006).  The AMC, 
therefore, must provide adequate notice to the Veteran regarding 
how she can substantiate her service connection claim for PTSD as 
a result of sexual abuse.

As to the Veteran's contention that her PTSD is also based on a 
fear of hostile military or terrorist activity, the Board notes 
that, effective July 13, 2010, the regulations governing service 
connection for PTSD were amended to relax the adjudicative 
evidentiary requirements for determining what happened in service 
where the Veteran's claimed stressor is related to "a fear of 
hostile military or terrorist activity during service."  
Specifically, the new 38 C.F.R. § 3.304(f)(3) provides that, if a 
stressor claimed by a Veteran is "related to the Veteran's fear 
of hostile military or terrorist activity," and a VA 
psychiatrist or psychologist (or a psychiatrist or psychologist 
with whom VA has contracted), confirms that the claimed stressor 
is 1) adequate to support a diagnosis of PTSD, and 2) that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f)(3) (2010).  Moreover, 
the amendment provides that, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  Id.

The Veteran alleges that she completed a period of temporary duty 
(TDY) in Turkey.  While in Turkey, the Veteran contends that she 
volunteered to go on three day missions with the Army to help the 
Kurds in Iraq.  The Veteran alleges that while on one of these 
missions, she was required to evacuate a military base because of 
the threat of an attack to the base.  The performance evaluations 
contained in the Veteran's personnel records indicate that the 
Veteran has volunteered for TDY in multiple locations, including 
Dhahran and Honduras.  Additionally, the Veteran's service 
treatment records include a medical report indicating that the 
Veteran was to be deployed to Honduras.  The record does not, 
however, contain any evidence that the Veteran was ever deployed 
to Turkey.  Aside from the service treatment records and 
performance evaluations, there is no other evidence that the 
Veteran was selected or volunteered for TDY.  Accordingly, the 
AMC should undertake additional efforts to acquire and verify 
information from the Veteran regarding her experience while 
serving on TDY in Turkey.

The Board finds that the Veteran should be asked to provide more 
detailed information regarding her alleged in-service stressors, 
to assist in corroborating her allegations that she was sexually 
assaulted and harassed in service and to provide information 
regarding the threatened enemy attack to assist in determining 
whether her claim is consistent with the places, types, and 
circumstances of her service.  Additionally, the Board finds that 
a VA examination is necessary to determine whether the Veteran 
has a current psychiatric disorder that is related to service.    
See 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Finally, the Veteran's service treatment records indicate that 
she was entered into an alcohol abuse program on February 10, 
1989 and discharged from the program in May 1990.  A request 
should be made for records associated with her participation in 
this program, as well as for a copy of her separation 
examination.

II.  Chronic Sinus Disorder

Though the record does not contain evidence of a currently 
diagnosed sinus disorder, there is some evidence that the Veteran 
does currently suffer from a sinus condition.  Further, a review 
of the Veteran's service treatment records reveals that the 
Veteran has been treated for sinus problems and that she has 
reported having a history of sinus problems during her military 
service.  Moreover, the Board observes that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on a claim, as defined by law.  The case of McLendon, 
supra, held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.  

Accordingly, the Board finds that the Veteran should be afforded 
a VA examination to determine the nature and etiology of her 
currently alleged sinus condition.  

As this case is being remanded for the foregoing reasons, any 
recent VA treatment records should also be obtained on remand.  
In this regard, the Board observes that the Veteran has received 
regular VA treatment, and records of her VA care, dated since May 
2007, have not been associated with the claims file.  Under the 
law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2010); See also Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center and request a complete copy of the 
Veteran's service treatment records, to 
include copies of all clinical records, a 
copy of her separation examination report, 
and copies of all records associated with her 
participation in an alcohol abuse program 
from February 1989 to May 1990.

2.  Provide the Veteran with a VCAA 
notification letter, informing her of the 
information and evidence required to 
substantiate a service connection claim for 
PTSD based on in-service personal assault.  
The letter should be in accordance with 38 
U.S.C.A. § 5103(a), and 38 C.F.R. §§ 3.159(b) 
and 3.304(f), as required by law.  In 
particular, the notice must advise the 
Veteran that evidence from sources other than 
her service records and evidence of behavior 
changes may constitute credible supporting 
evidence of the in-service stressor.  Then 
allow the Veteran the opportunity to furnish 
this type of evidence or to advise VA of 
potential sources of such evidence.

3.  In conjunction with providing the 
appropriate VCAA notification letter, request 
more information from the Veteran regarding 
the instances of sexual harassment and sexual 
assault that she endured during service, 
including the dates of each incident, 
statements from anyone who may have known 
about each incident, and any other evidence 
that could corroborate her allegations.

4.  Request more information from the Veteran 
regarding the attack on the base that she 
endured in Iraq during her TDY in Turkey.  
Specifically, request that the Veteran 
provide a detailed description of the event, 
including the name of the base, the date of 
the threatened attack, and the name of the 
unit that she was assigned to at the time of 
the incident.

5.  If sufficient information is provided by 
the Veteran, attempt to verify the Veteran's 
contention that she was stationed at a place 
in Iraq that was under threat of attack.

6.  Obtain a complete copy the Veteran's 
treatment records from the Columbia, Missouri 
VA treatment facility, dated since May 2007.  

7.  Thereafter, schedule the Veteran for a VA 
psychiatric examination.  The claims file and 
a complete copy of this REMAND must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  The VA 
examiner should indicate that this has been 
accomplished.  All necessary tests should be 
conducted.

The examiner must express an opinion as to 
whether the Veteran meets the criteria for 
PTSD contained in the DSM-IV, and if she 
meets such criteria, whether PTSD is at least 
as likely as not (50% or greater probability) 
related to the stressors reported by the 
Veteran and established as having occurred 
during, or been aggravated by, active 
service.  Specifically, the examiner should 
provide an opinion as to whether the 
Veteran's claimed stressors are adequate to 
support a diagnosis of PTSD based on sexual 
assault, sexual harassment, and/or a fear of 
hostile military or terrorist activity during 
service, and whether her symptoms are related 
to the claimed stressors.  In doing so, the 
examiner should take into account the 
Veteran's contention that her PTSD is also 
based on her traumatic childhood and was 
aggravated by her military service, and 
acknowledge the evidence of record regarding 
the Veteran's allegations of sexual assault 
and harassment, and her fear of an attack by 
enemy forces.

If the Veteran is diagnosed with any 
psychiatric disorders other than PTSD, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (50% 
or greater probability) that any such 
psychiatric disorder had its clinical onset 
during active service or is related to any 
in-service disease, event, or injury.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.  

8.  Schedule the Veteran for a VA sinus 
examination.  The claims file and a complete 
copy of this REMAND must be made available to 
and reviewed by the examiner in conjunction 
with the examination.  The VA examiner should 
indicate that this has been accomplished.  
All necessary tests should be conducted.

The examiner should provide an opinion as to 
whether it is at least as likely as not (50% 
or greater probability) that any current 
sinus disorder had its clinical onset during 
service or is related to any in-service 
disease, event, or injury, to include in-
service sinus complaints.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.  

9.  Review the claims file and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If either requested 
report does not include adequate responses to 
the specific opinions requested, such report 
must be returned for corrective action.

10.  Finally, readjudicate the Veteran's 
claims for service connection for PTSD and 
for a chronic sinus disorder.  In doing so, 
consider the amended regulations governing 
service connection for PTSD based on a fear 
of hostile military or terrorist activity, 
effective July 13, 2010.  If any of the 
claims remain denied, provide the Veteran and 
her representative with a supplemental 
statement of the case and allow an 
appropriate time for response.   After they 
have had an adequate opportunity to respond, 
these issues should be returned to the Board 
for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.     
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2010).


